IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                    NO. PD-1184-16



                   RICHARD CHARLES OWINGS, JR., Appellant

                                            v.

                               THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                UNDER TEX. CODE CRIM. PRO. ART. 44.04(h)
                           HARRIS COUNTY

       P ER CURIAM.

                                       ORDER

       A jury convicted Appellant of aggravated sexual assault in Cause No. 1454997 in the

262nd Judicial District Court of Harris County. The jury assessed punishment at confinement

for 30 years. The Court of Appeals reversed the conviction, finding that the trial court

committed harmful error in failing to require the State to elect the incident upon which it

relied for conviction.   Owings v. State, __ S.W.3d __, No. 01-15-00132-CR (Tex.

App.–Houston [1st Dist.] Aug. 30, 2016). The State has filed a petition for discretionary
                                                                        OWINGS - 2

review which is pending before this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Texas Code of

Criminal Procedure, to set a reasonable bail pending final determination of the appeal.

However, before this Court can set a reasonable bail we must have adequate information

upon which to determine a reasonable amount.          Appellant fails to provide adequate

information. See Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for

this Court to set a reasonable bail.

       IT IS SO ORDERED this the 30th day of January, 2017.

DO NOT PUBLISH